Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Stephen Dresnick, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge, that the quarterly report of INTERNAL FIXATION SYSTEMS, INC. on Form10-Q for the three months ended September 30, 2011 fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934 and that information contained in such quarterly report on Form10-Q fairly presents in all material respects the financial condition and results of operations of INTERNAL FIXATION SYSTEMS, INC. as of and for the periods presented in such quarterly report on Form10-Q. This written statement is being furnished to the Securities and Exchange Commission as an exhibit accompanying such quarterly report and shall not be deemed filed pursuant to the Securities Exchange Act of 1934. By: /s/Stephen J. Dresnick, MD Stephen J. Dresnick, MD PrincipalExecutive Officer Date:November 21, 2011
